Citation Nr: 1535441	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for the residuals of a left knee injury.

2.  Entitlement to service connection for a disability manifested by edema of the lower extremities.

3.  Whether the reduction of the disability rating for the Veteran's foot dermatitis and eczema of the face from 60 percent to 10 percent, effective February 1, 2012, was proper.

4.  Whether the termination of special monthly compensation (SMC) based on housebound criteria, effective February 1, 2012, was proper.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In the May 2010 rating decision, the RO denied service connection for bilateral edema of the lower extremities and the residuals of a left knee injury.  In the November 2011 rating decision, the RO reduced the rating assigned for dermatitis and eczema of face from 60 percent disabling to 10 percent and terminated SMC based on housebound criteria, each effective from February 1, 2010.  

The issue of entitlement to service connection for a disability manifested by edema of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the November 2011 rating decision, the evidence did not establish that an improvement of the Veteran's skin disorder had actually occurred.   

2.  The Veteran's patellofemoral degenerative joint disease of the left knee had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a disability rating of 60 percent for foot dermatitis and eczema of the face, effective February 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Code 7806 (2014). 

2.  The criteria for restoration of special monthly compensation based on housebound criteria, effective February 1, 2012, have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2014).

3.  The criteria are met for service connection for patellofemoral degenerative joint disease of the left knee.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction of the disability rating for foot dermatitis and eczema of the face from 60 percent to 10 percent, effective February 1, 2012; Termination of special monthly compensation based on housebound criteria, effective February 1, 2012

Generally, when reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  See 38 C.F.R. § 3.105(e). 

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.   38 C.F.R. § 3.344(a). 

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.   Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

In the present case, in an April 2009 rating decision, the Veteran was awarded a 60 percent evaluation for his skin disorder pursuant to Diagnostic Code 7806, effective December 11, 2008.  In the November 2011 rating decision, the RO reduced the disability rating for the skin disorder to 10 percent effective February 1, 2012, fewer than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.   38 C.F.R. § 3.344(c). 

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."   Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work. 

Pursuant to Diagnostic Code 7806, a 10 percent disability rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.   A 30 percent disability rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent disability rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.   

Evidence considered by the RO at the in awarding (and continuing) the 60 percent  rating assigned for the Veteran's skin disorder included VA examination reports dated in December 2008 and January 2010.  The reports showed that the Veteran's skin disorder affected greater than 40 percent of exposed areas affected and greater than 5 percent but less than 20 percent of the total body area affected.

Evidence considered by the RO at the in decreasing the 60 percent rating assigned for the Veteran's skin disorder to 10 percent included a VA examination report dated in July 2011.  On this examination report, the examiner parsed the Veteran's skin disorder out by location (i.e., the face, right ankle, bottom of left foot, Achilles tendon of the left foot, 4th and 5th digits of the right foot) and provided percentages of exposed areas and total body affected for each location, as opposed to addressing the Veteran's service-connected skin disorder as a whole.  Accordingly, this examination report is inadequate as it does not provide the information required to rate the Veteran's skin disability under the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board is unconvinced that improvement has been demonstrated.   

The Board finds that the July 2011 VA examination report was not sufficient to warrant the rating reduction.  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown 5 Vet. App. 413 at 421.  The examination report did not demonstrate that an improvement in the Veteran's skin disorder had actually occurred and that such improvement actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  Therefore, both the 60 percent disability rating under DC 7806, as well as entitlement to special monthly compensation based on housebound criteria, are restored, effective February 1, 2012.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Service connection for a left knee disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Here, the Veteran's Form DD 214 shows he was awarded the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b).  The service treatment records show treatment for left knee trauma in February 1971, diagnosed as a contusion of the left knee with strain of the mid [illegible].  A March 1971 clinical record indicates that there was a question of a ruptured medial collateral ligament.  In April 1971, the Veteran sought treatment for left knee swelling.

On VA examination conducted in January 2011, the examiner noted that an x-ray of the Veteran's left knee was normal and essentially concluded that the Veteran did not have a diagnosable left knee disability.  The examiner noted the in-service suspicion of a ligament tear in the knee, but stated that there was no other records indicating if this was the case.  He went to state that if there was an actual ligament tear of the knee in service, it would predispose the Veteran to developing arthritis later in life.  

Subsequent to the January 2011 examination, an August 2011 VA x-ray report showed patellofemoral degenerative joint disease of the left Veteran's left knee.  Of note, the x-ray report further showed that there was a calcification above the media aspect of the tibial plateau suggestive of a residual from prior ligamentous trauma.  

Viewed together, the January 2011 VA examiner's statement and the August 2011 x-rays findings of the left knee support a finding that the Veteran's patellofemoral degenerative joint disease of the left knee resulted from the in-service trauma to 

his knee in February 1971.  Therefore, service connected is granted for patellofemoral degenerative joint disease of the left knee.


ORDER

The 60 percent disability rating for foot dermatitis and eczema of the is restored, effective February 1, 2012.

Entitlement to special monthly compensation based on housebound criteria is restored, effective February 1, 2012.  

Service connected is granted for patellofemoral degenerative joint disease of the left knee.


REMAND

In January 2010, L.D. Nordstrom, D.C. stated that he had been treating the Veteran since January 27, 2004.  He stated that he believed that the Veteran's complaints of swelling and edema in his lower extremities began during service in basic training, during his tour in Vietnam, and for the "past six years that I can document in my office."  This opinion is unclear, as it suggest both that the Veteran's condition began in service and only six years ago (i.e., in 2004).  

In February 2010, Thomas Lang, M.D. stated that he had been treating the Veteran since August 1996.  He stated that it was his medical opinion that the Veteran's bilateral ankle edema began in service and is "somehow service related."  He stated that it was his feeling that it was more likely than not that the Veteran's employment as a soldier was the cause of his chronic condition.  Dr. Lang did not provide any rationale for his opinion.

A January 2011 VA examiner stated that she was unable to determine if the Veteran's lower extremity edema was related to edema of his left ankle that was noted during service without resort to mere speculation.  

On remand, additional treatment records should be obtain, as set forth below, and an additional VA medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from August 2012, forward.

2.  Make arrangements to obtain the Veteran's treatment records from Thomas Lang, M.D., dated from August 1996, forward; and from L.D. Nordstrom, D.C., dated from January 2004, forward.

3.  Thereafter, schedule the Veteran for a VA Arteries and Veins examination of his lower extremities.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner, who must note its review.  

The examiner must identify all current disabilities of the Veteran's lower extremities that are manifested by edema, to include any varicose veins.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current disorder of the lower extremities manifested by edema (to include any varicose veins) had its clinical onset during active service or is related to any incident of service, to include marching with heavy packs and/or jumping from helicopters.  In addition, the examiner should acknowledge the service treatment record dated in April 1971 showing edema of the Veteran's left ankle, with a provisional diagnosis of phlebothrombosis due to a cast.

The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
 
4.  Finally, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran must be provided with a SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


